Citation Nr: 1731712	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine from April 28, 2014, to July 4, 2016, and in excess of 20 percent since July 5, 2016.  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity from March 28, 2014, to July 4, 2016, and in excess of 20 percent since July 5, 2016.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney-at-Law



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973 and from September 1977 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The September 2009 rating decision denied entitlement to TDIU.  In an April 2014 decision, the Board also denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court).  The Court issued a Memorandum Decision in July 2015 that vacated the Board's decision and remanded the claim to the Board because it found that the Board failed to adequately explain its reasons and bases for the denial.  In April 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication to include specific consideration of evidence highlighted by the Court in the Memorandum Decision. 

The July 2016 rating decision increased the disability ratings for the service-connected back and left lower extremity from 10 percent disabling to 20 percent disabling, effective from July 5, 2016.  The Veteran indicated that he wanted the highest possible disability rating from the earliest possible effective date for these disabilities in a September 2016 notice of disagreement (NOD).  The AOJ developed these matters independently as entitlement to increased disability ratings for DDD of the thoracolumbar spine and radiculopathy of the left lower extremity and as entitlement to effective dates earlier than July 5, 2016, for the assignment of 20 percent disability ratings for DDD of the thoracolumbar spine and radiculopathy of the left lower extremity.  In fact, the Board treated these matters separately when it remanded them, along with the claim of entitlement to a TDIU, in March 2017 for additional procedural and evidentiary development.  However, as the Veteran's claims of entitlement to earlier effective dates for the grant of increased disability ratings of 20 percent for the back and left leg disabilities are claims for a higher rating prior to a certain date.  Thus, the claims for earlier effective dates are encompassed by the appealed issues of entitlement to increased evaluations during the same appeal period, and the Board has re-characterized the issues as they are listed on the title page of this decision.  The Veteran is not prejudiced by this, as the result is the same.


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his back disability manifested with pain, a limitation in forward flexion of the thoracolumbar spine to 65 degrees, at worst, and muscle spasm or guarding that resulted in an abnormal gait or abnormal spinal contour since December 2, 2014, but this disability did not manifest as forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine at any time during the appeal period.  

2.  The Veteran's left lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was mild in severity from March 28, 2014, to July 4, 2016, and moderate in severity since July 5, 2016. 

3.  The Veteran does not meet the schedular rating criteria for entitlement to a TDIU; however, after affording him the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for DDD of the thoracolumbar spine have not been met prior to December 2, 2014, but the criteria for a disability rating of 20 percent, but not higher, have been met since December 2, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity from March 28, 2014, to July 4, 2016, and in excess of 20 percent since July 5, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In March 2017, the Board remanded the case for the AOJ to issue a supplemental statement of the case (SSOC), to include a discussion of the date of receipt of the Veteran's claims for increased ratings.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Ratings for Back and Left Leg Disabilities

The Veteran asserts that his low back and left leg radiculopathy disabilities should be rated higher than the currently-assigned disability ratings.  The Board shall analyze these disabilities together because the evidence concerning the disabilities are located in the same medical treatment records and lay statements.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed an increased rating claim that was received by VA on April 28, 2014; thus, the Board shall analyze the evidence from a year prior to that date.  Moreover, he appealed the initial disability rating assigned after the grant of service connection for the left leg radiculopathy disability, i.e., March 28, 2014; thus, the appeal for this disability stems from that time. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Degenerative arthritis of the spine, to include DDD, is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

DC 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  See 38 C.F.R. § 4.124a.

During an August 2013 VA examination, the Veteran was diagnosed with DDD of the thoracolumbar spine at the L4-L5 and L5-S1 spinal segments.  The Veteran complained of pain that was a seven or eight out of a possible ten, and he indicated that he took muscle relaxants and Gabapentin to treat his symptoms.  He indicated that he had flare-ups of this disability, which manifested as stiffness during winter time.  Initial range of motion testing showed forward flexion to 85 degrees with pain at 85 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 20 degrees with pain at 20 degrees, and right and left lateral rotation to 20 degrees with pain at 20 degrees.  After repetitive use testing, forward flexion was to 90 degrees or greater, extension was to 10 degrees, right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 15 degrees.  The examiner noted that the Veteran's functional loss or impairment included less movement than normal, pain on movement, disturbance in locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner noted that the Veteran had mild, diffuse tenderness or pain to palpation, but that he did not experience any guarding or muscle spasms.  Muscle strength and sensory testing was normal, but he had hypoactive reflexes in his knees and ankles.  There was no evidence of muscle atrophy or ankylosis, but the Veteran had a positive right leg raising test result.  Additionally, while the Veteran experienced moderate constant pain and mild numbness and paresthesias and/or dysesthesias in his right lower extremity, he did not experience any symptoms of radiculopathy in his left lower extremity.  The examiner specifically determined that only the Veteran's right sciatic nerve was involved.  The Board notes that the Veteran's right lower extremity radiculopathy symptoms are already service-connected at 20 percent disabling and that this disability rating has not been appealed to the Board; thus, the Board shall not further discuss right leg radicular symptoms.  

The examiner determined that the Veteran did not have any other neurological abnormalities, including bowel or bladder problems.  The Veteran used a cane for balance on a regular basis; however, his balance problems were not related to his lumbar spine disability.  Imaging studies showed the presence of arthritis in the spine.  The examiner determined that the Veteran's back disability did not impact his ability to work.  

In a subsequent August 2013 VA primary care nurse practitioner note, the Veteran complained of pain since the August 2013 VA examination, during which he felt a "pop" in his back.  He denied any bowel or bladder problems.  A physical evaluation showed right-sided middle to upper back paravertebral muscle spasms.  

In March 2014, the Veteran filed a claim for service connection for left lower extremity radiculopathy as due to his service-connected back disability.  Similarly, in April 2014, he filed an increased rating claim for his back disability.  

A May 2014 VA spinal cord injury attending note showed that the Veteran complained of back pain after recently falling backwards while under the influence of alcohol.  An evaluation noted no bowel or bladder changes, but did show tenderness to palpation over upper and lower back regions.  

During a July 2014 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine.  He complained of flare-ups with prolonged bending, walking, or standing, and he indicated that he used Gabapentin and Diazepam medication to relieve his symptoms.  Initial range of motion testing showed forward flexion to 75 degrees with pain at 65 degrees, extension to 10 degrees with pain at 5 degrees, right and left lateral flexion to 25 degrees with no noted pain, and right and left lateral rotation to 30 degrees or greater with no noted pain.  Identical findings were noted after repetitive use testing.  The Veteran's functional loss or impairment included less movement than normal and pain on movement.  The examiner noted that the Veteran did not have localized tenderness, pain to palpation, or any guarding or muscle spasms that resulted in an abnormal gait or abnormal spinal contour.  Muscle strength, sensory, and reflex testing was normal, and there was no evidence of muscle atrophy.  The examiner noted radicular symptoms in the left lower extremity, including mild constant pain, mild numbness, and mild paresthesias and/or dysesthesias.  The examiner determined that the Veteran did not have ankylosis of the spine or neurological abnormalities related to the spine, such bladder or bowel problems.  The Veteran constantly used his cane.  The examiner determined that the back disability impacted the Veteran's ability to work because he retired as a truck driver in February 2005.  

In a December 2, 2014, VA spinal cord telephone encounter note, the Veteran complained of increased back pain following a fall.  He indicated that he was taking two Diazepam tablets per day for muscle spasms and he requested that VA perform an x-ray of his back.  Two days later, the Veteran complained of back pain that started after Thanksgiving, which caused him to fall over.  He stated that he does not always use his cane when walking at home and that he rarely took his prescribed Diazepam medication for muscle spasms.  An x-ray of the lumbar spine showed, in pertinent part, minimal levoscoliosis in mid thoracic spine and minimal dextroscoliosis in lower thoracic and upper lumbar spine that was probably positional in origin or a result of muscle spasm, slight exaggeration of thoracic kyphosis, and a decrease of normal lumbar lordosis, which was also probably a result of muscle spasm or positional in origin.

In a November 2015 VA spinal cord injury note, the Veteran complained of worsening pain in his back.  He contended that cold weather made his pain worse.  The medical professional noted that the Veteran had control over his bladder and bowel symptoms. 

In a January 2016 VA primary care nurse practitioner note, the Veteran as assessed as having low back pain with lumbar radiculopathy.  The medical professional noted that the Veteran's pain radiated down his left leg into his knee from time to time, he used a cane on a regular basis, and Gabapentin medication was helpful in alleviating his symptoms.  The Veteran denied any bowel or bladder dysfunction.

In a March 2016 VA primary care physician's note, the Veteran complained of lower back pain following a long walk.  His symptoms initially included back spasms, which had resolved.  He denied any numbness, weakness, or tingling in his extremities, and he denied any bladder or bowel incontinence.  

In an April 2016 VA physical therapy outpatient note, the Veteran complained of back pain that travelled down the left leg, which was a seven out of a possible ten.  His painful symptoms were aggravated by walking more than half a block.  The Veteran used a cane in his right hand, he had a fair-paced gait that was steady with use of his cane, and straight leg raising testing was negative.  Squatting showed that he had difficulty picking objects from the floor and he was required to negotiate one step at a time when using stairs.  The physical therapist determined that the Veteran's chronic low back pain, obesity, and weakness in legs limited his ability to stand, walk, and play with his children.  Subsequent 2016 VA treatment records show that the Veteran participated in group physical therapy exercises and that his symptoms improved by the end of June 2016 to the point that his left leg pain was almost gone.  

During a July 2016 VA examination, the Veteran complained of increased stiffness in his back and left leg.  He told the examiner that he was receiving physical therapy for his symptoms.  He denied any problems with bladder or bowel control.  He reported that he takes Valium, Neurontin, and Capsicum for his back symptoms.  He complained of flare-ups of three to four times per day, which were aggravated by prolonged walking and standing or bending forward; however, laying down and medication alleviated his symptoms.  Initial range of motion testing showed forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that pain was noted on examination of forward flexion and extension but it did not result in functional loss.  The evaluation did not show pain on weight bearing or localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing and there was no additional loss of function of motion after three repetitions.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time and during flare-ups.  The examiner noted that repeated use over a period of time showed forward flexion to 75 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  The examiner also noted that muscle spasms resulted in an abnormal gait or spinal contour.  The Veteran's muscle strength, sensory, and straight leg raising evaluations showed normal results, but his reflex examination showed that he had hypoactive reflexes in the right knee.  There was no evidence of ankylosis or muscle atrophy.  The Veteran's left lower extremity showed radiculopathy symptoms that included moderate constant pain, severe intermittent pain, and mild numbness.  The examiner determined that the severity of these symptoms was moderate.  The examiner also noted that the Veteran constantly used a cane.  The examiner also determined that the Veteran's back disability affected his ability to perform prolonged sitting, standing, walking, and climbing stairs.  

After affording the Veteran the benefit of the doubt, his back disability manifested with pain, a limitation in forward flexion of the thoracolumbar spine to 65 degrees, at worst, and muscle spasm or guarding that resulted in an abnormal gait or abnormal spinal contour since December 2, 2014, but this disability did not manifest as forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine at any time during the appeal period.  Specifically, the August 2013 VA examination showed that the Veteran's initial and repetitive use range of motion results did not warrant a rating in excess of 10 percent as there was no evidence that the Veteran's forward flexion was limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine was limited to 170 degrees or less.  Moreover, the August 2013 VA examiner determined that the Veteran did not have guarding or muscle spasms.  Although a subsequent August 2013 VA treatment record noted the presence of muscle spasms in the back, the evidence does not show that the Veteran experienced an abnormal spinal contour or gait.  In fact, the first evidence of muscle spasms resulting in an abnormal spinal contour comes from a December 4, 2014, x-ray, which was a result of the Veteran's complaints of increased back pain on December 2, 2014, and which showed a slight exaggeration of thoracic kyphosis and a decrease of normal lumbar lordosis that was probably a result of muscle spasm or positional in origin.  Since that time, the medical evidence shows the presence of muscle spasms that resulted in an abnormal spinal contour, to include the July 2016 VA examination report.  Accordingly, after affording the Veteran the benefit of the doubt, the Board finds that a disability rating of 20 percent, but not higher, is warranted from December 2, 2014, to July 4, 2016.  

However, the low back disability has not warranted a rating in excess of 20 percent at any time during the appeal.  Specifically, after considering the lay statements, as well as the August 2013, July 2014, and July 2014 VA examination reports, the evidence does not show that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less or that he had ankylosis during the appellate period.  The medical evidence, to include the VA examination reports, showed that his forward flexion was limited to 65 degrees, at worst, on initial and repetitive-use testing, and the Veteran has not endorsed any symptoms of ankylosis during the appeal. 

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar and the Veteran does not have ankylosis.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit.  Specifically, none of the evidence indicates that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least two, but less than four, weeks during any 12-month period on appeal.  In fact, the Veteran has not alleged any incapacitating episodes during the appeal, and there is no indication in the record that rest was prescribed by a treating physician or that it lasted more than two weeks at a time.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the Veteran's back, apart from his bilateral lower extremity radiculopathy.  The Veteran has routinely denied bladder and bowel dysfunction symptoms, including in August 2013, May 2014, July 2014, November 2015, January 2016, May 2016, and July 2016.  Thus, any additional separate ratings are not appropriate for any neurological abnormalities at this time. 

The Board finds that the Veteran's left lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was mild in severity from March 28, 2014, to July 4, 2016, and moderate in severity since July 5, 2016.  The Veteran did not experience any left leg radiculopathy symptoms during the August 2013 VA examination.  While the July 2014 VA examination report showed that the Veteran experienced constant pain, numbness, and paresthesias and/or dysesthesias in the left leg, all of these symptoms were mild in severity.  A January 2016 VA primary care note further showed that the Veteran experienced lumbar radiculopathy that travelled down his left leg, but the note indicated that these symptoms occurred from time to time.  In fact, the Veteran denied any numbness, weakness, or tingling symptoms in his extremities in a March 2016 primary care physician's note.  While the Board recognizes that the Veteran complained of increased left leg pain in April 2016, these symptoms improved significantly by June 2016.  This disability was assigned a 20 percent disability rating from July 5, 2016, based on his complaints of moderate constant pain, severe intermittent pain, and mild numbness in the left lower extremity during the July 2016 VA examination.  While the Board recognizes that the Veteran reported severe intermittent pain during the examination, the VA examiner concluded that the Veteran had moderate incomplete paralysis of the sciatic nerve.  The Board finds this examiner's determination that the symptoms were moderate to be highly probative due to the VA examiner's expertise, training, education, proper support and rationale, thorough physical examination of the lower extremity nerves, and review of the Veteran's records.  Accordingly, the Veteran's left leg radiculopathy symptoms do not warrant an initial disability rating in excess of 10 percent from March 28, 2014, to July 4, 2016, and in excess of 20 percent since July 5, 2016. 

In sum, the evidence shows that a disability rating of 20 percent, but not higher, for DDD of the thoracolumbar spine is warranted from December 2, 2014, to July 4, 2016.  38 C.F.R. § 4.71a, DC 5242.  However, the preponderance of the evidence is against a disability rating in excess of 10 percent for DDD of the thoracolumbar spine from April 28, 2014, to December 1, 2014, and in excess of 20 percent since July 5, 2016.  Moreover, the preponderance of the evidence is against an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity from March 28, 2014, to July 4, 2016, and in excess of 20 percent since July 5, 2016.  38 C.F.R. § 4.124a, DC 8520.  The benefit-of-the-doubt rule does not apply for these periods of appeal, and the Veteran's claims must be denied to this extent.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for DDD of the thoracolumbar spine and radiculopathy of the left lower extremity.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following gainful employment.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives VA compensation for service-connected DDD of the thoracolumbar spine, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; and, a great right toe disability, rated as noncompensably disabling (zero percent).  The combined evaluation of the Veteran's service-connected disabilities is 50 percent.  Thus, the Veteran does not meet the criteria for establishing entitlement to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth for schedular consideration of entitlement to a TDIU.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award an extraschedular TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The AOJ referred the Veteran's claim to the Director of Compensation Service in July 2016 and recommended that the Director grant a TDIU.  In an August 2016 administrative decision, the Director determined that entitlement to a TDIU on an extraschedular basis was not warranted.  

At the outset, after affording him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities prevent him from securing or following gainful employment.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment due to his service-connected disabilities, the Board must consider the Veteran's work history, education, and any special training.  In a July 2009 application for increased compensation based on unemployability (VA From 21-8940), the Veteran indicated that he last worked full time in February 2005 as a truck driver.  He indicated that his back and neck symptoms prevented him from working.  The record shows that he finished three years of high school education and that he successfully completed a General Education Development (GED) test.  

In 2007, the Social Security Administration (SSA) determined that the Veteran was disabled due to several nonservice-connected disorders, including a cervical spine disorder and associated radiculopathy, diabetes mellitus, obesity, and hypertension, as well as his discogenic and degenerative back disorders.  

The Veteran has submitted numerous statements, including in January 2016, indicating that his service-connected back and bilateral lower radiculopathy disabilities interfered with his ability to work.  The Veteran's representative made very similar contentions throughout the appeal, including in a March 2016 statement.  Additionally, the Veteran's brother contended in a March 2013 statement that the Veteran's back disability prevents him from working, including as a truck driver.  The claims file also includes a March 2009 statement in which the Veteran's former employer stated that the Veteran quit his job as a truck driver in February 2005 due to his physical disorder.  

Numerous VA medical professionals have discussed the impact of the Veteran's service-connected disabilities on his ability to work.  An August 2013 VA examiner determined that the Veteran's back disability did not impact his ability to work and a June 2016 VA examiner came to the same conclusion regarding the Veteran's right great toe disability.  A June 2014 VA examination report for a psychiatric disorder showed that the Veteran was employed in the trucking field since 1971 and that he quit his job in 2005 due to neck disorder symptoms.  The Veteran told the examiner that he received an automotive mechanic certificate from a community college in the 1970s.  A July 2014 VA examiner determined that the Veteran's back symptoms impacted his ability to work.  A July 2016 VA examiner concluded that the Veteran's DDD of the thoracolumbar spine may be progressively getting worse and interfered with prolonged standing, sitting, climbing, and walking, which were necessary job requirements for a truck driver.  However, the examiner determined that the Veteran could perform sedentary work with pacing.  

Contrarily, a private rehabilitation counselor and vocational expert determined in a January 2016 report that the Veteran's service-connected physical disabilities have caused functional limitations that impact his ability to secure and maintain gainful employment.  After reviewing the Veteran's claims file, conducting several interviews with the Veteran, and discussing vocational limitations of individuals with the Veteran's disability picture, this counselor determined that the Veteran would not be able to perform labor-intensive or sedentary employment due to his service connected disabilities.  The counselor explained that the Veteran was unable to lift more than ten pounds and needed to constantly adjust between standing and sitting.  The counselor also noted that the Veteran's chronic pain interfered with his ability to concentrate, which made it difficult to complete tasks in a timely manner.  

The Board has considered the opinions of the medical professionals; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran's level of disability, given his education, training, and experience, would render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  While the Board has considered the July 2016 VA examiner's determination that the Veteran is able to work in a sedentary work environment, other evidence in the claims file, including the January 2016 private rehabilitation counsel's report, shows that his service-connected disabilities prevent such employment.  Moreover, the Veteran's high school-equivalent education and his history of working almost entirely in the trucking industry or manual labor jobs indicates that he would not be able to find substantially gainful employment in another profession or a sedentary employment field.  His combined disability rating of 50 percent is based on his service-connected back, right great toe, and right and left lower extremity radiculopathy disabilities.  Based on the combined effects of these service-connected disabilities, as well as the Veteran's work history and education level, entitlement to a TDIU is warranted. 

Given these reasons, and after affording the Veteran the benefit of the doubt, TDIU on an extraschedular basis, is warranted; thus, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 10 percent for DDD of the thoracolumbar spine from April 28, 2014, to December 1, 2014, is denied; a disability rating of 20 percent, but not higher, is granted from December 2, 2014, to July 4, 2016; and, a disability rating in excess of 20 percent since July 5, 2016, is denied.

An initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity from March 28, 2014, to July 4, 2016, and in excess of 20 percent since July 5, 2016, is denied.

An extraschedular TDIU is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


